Citation Nr: 1342008	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic peripheral vascular disease of the right lower extremity.

2.  Entitlement to service connection for arteriosclerotic peripheral vascular disease of the left lower extremity.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:   Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


REMAND

The Veteran had active duty service from April 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran claims that he is entitled to service connection arteriosclerotic peripheral vascular disease of the lower extremities and right and left foot disabilities.  Additionally, the Veteran has asserted that his left foot disability is secondary to his right foot disability.

VA's duty to assist requires that VA obtain relevant records within the agency's possession, where such records exist.  "[W]henever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2013).

Further, VA is required to notify a claimant that it has made reasonable efforts to obtain his or her Federal records but was either unable to obtain them or it was reasonably certain that any additional efforts to obtain such records would be futile.  38 C.F.R. § 3.159(e) (2013).  The notice must specifically contain the following information:  "(i) The identity of the records VA was unable to obtain; (ii) [a]n explanation of the efforts VA made to obtain the records; (iii) [a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) [a] notice that the claimant is ultimately responsible for providing the evidence."  Id; see 38 U.S.C.A. § 5103A(b)(2).

In this instance, the Veteran has claimed treatment of the disabilities on appeal at the Milwaukee VAMC from January 1973 until the present.  See March 2009 Claim.  The RO initiated a request for records from the Milwaukee VAMC, and only received records from that facility dated February 1998 through 2009.  A handwritten response to the RO's request for records states "this is all I could find."  April 2009 Request Report.  Subsequent to that, the RO notified the Veteran in a letter that states:

It has been determined that all efforts to obtain your treatment records for Milwaukee VA Medical Center from January 1973 to February 1998 have been exhausted.  As a courtesy to you, we would like to provide you with another opportunity to submit your treatment records for Milwaukee VA medical Center from January 1973 to February 1998, if you have them, or any evidence you would like us to consider in connection with your claim.

August 2009 Letter from RO to Veteran.  The Veteran responded in October 2009 and explained that he did not have those treatment records in his possession.  No further development with respect to those records was completed. 

The RO's August 2009 letter to the Veteran does not comply with the mandates of 38 C.F.R. § 3.159(e).  Specifically, the RO did not inform the Veteran of what steps had been taken to locate those Milwaukee VAMC records from January 1973 to February 1998.  See id.  Further, the RO did not inform the Veteran of what actions would be taken, including the adjudication of the Veteran's claim without those records.  See id.  As such, the August 2009 letter does not comply with 38 C.F.R. § 3.159(e) and the Veteran must be afforded proper notice in accordance with that section prior to adjudication of his claims.

The Veteran was afforded a VA examination in May 2009 with respect to his claims for service connection.  With respect to the Veteran's peripheral vascular disease of the lower extremities, the examiner stated that those conditions were "unrelated to active military service."  The examiner, however, offered no further rationale as to why those conditions are not related to the Veteran's period of military service.  

The Board notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The May 2009 VA examination is inadequate.  With respect to the Veteran's peripheral vascular disease of the lower extremities, the examiner provided no rationale for his statement that those conditions are not related to the Veteran's service.  Indeed, such a statement without any supporting rationale is inadequate and does not afford the Board the necessary information necessary to assess the Veteran's claim.  See Murphy, 1 Vet. App. at 81.  Clarification of the reasons why the examiner does not believe those conditions are etiologically related to the Veteran's military service is necessary before those claims can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

2.  Appropriate action should be taken to obtain copies of any VA treatment records from the Milwaukee VAMC for the Veteran from January 1973 to February 1998. All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that records related to treatment of the Veteran from January 1973 to February 1998 are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

3.  Thereafter, return the claims file to the VA examiner who examined the Veteran in May 2009 to determine the etiology of the Veteran's arteriosclerotic vascular disease of the lower extremities.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

If that VA examiner is unavailable, provide the claims file to another competent medical professional for the opinion, or if necessary, schedule the Veteran to undergo a VA examination to determine the etiology of the Veteran's arteriosclerotic peripheral vascular disease of the lower extremities and whether such disorders are related to the Veteran's period of military service.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's arteriosclerotic peripheral vascular disease of the lower extremities is traceable to the Veteran's period of military service.  

A complete rational for any opinion expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

4.  The AOJ must ensure that the medical examination report and requested opinion(s) comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, the readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

